 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       CAVEMAN FOODS LLC,
       a California limited liability company
 8
       as assignee of Puget Sound Energy Inc,
 9                           Plaintiff,
                                                      C19-1668 TSZ
10         v.
                                                      MINUTE ORDER
11     CAVE MAN KITCHENS INC, a
       Washington corporation, et al.,
12
                             Defendants.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
             (1)    Plaintiff Caveman Foods LLC’s Motion to Remand, docket no. 10, is
     GRANTED. Defendant’s removal based on diversity violated the “forum defendant rule”
16
     which precludes removal where the defendant is a citizen of the forum state. See 28
     U.S.C. § 1441(b)(2); Conner v. Bart Guerrero Trucking, 2019 WL 3025205 (W.D. Wash.
17
     July 11, 2019). Likewise, plaintiff’s claim of federal jurisdiction based on a theory that
     the defendant must bring a compulsory counterclaim in a related case (C18-1274-TSZ)
18
     pending in this Court is “premised on a misunderstanding concerning Rule 13”. See
     Lexington Ins. Co. v. Langei, 2014 WL 3563380 at *3. (Rule 13 does not itself prevent
19
     the filing of a separate lawsuit instead of a compulsory counterclaim). There has been no
     final judgment in the related action and res judicata does not apply. Simply put, there is
20
     no basis for jurisdiction in this Court.
21       (2)     Plaintiff’s request for attorney’s fees and costs, is GRANTED in part and
   defendant is ordered to reimburse plaintiff within 10 days of this minute order for its fees
22 and costs in association with the motion to remand in the total amount of $2,000.

23

     MINUTE ORDER - 1
 1        (3)   The Clerk is DIRECTED to remand this matter to the King County
   Superior Court, effective fourteen (14) days after the date of this Minute Order, and to
 2 send a copy of this Minute Order to all counsel of record.

 3         Dated this 8th day of January, 2020.

 4
                                                     William M. McCool
 5                                                   Clerk

 6                                                   s/Karen Dews
                                                     Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
